UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JERRY W. WYRICK,
Plaintiff-Appellant,

v.
                                                                       No. 98-1769
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
 N. Carlton Tilley, Jr., District Judge.
(CA-96-1021)

Submitted: October 27, 1998

Decided: November 17, 1998

Before WILKINS and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Marilyn L. Allen, Greensboro, North Carolina, for Appellant. Frank
W. Hunger, Assistant Attorney General, Walter C. Holton, Jr., United
States Attorney, Mary Ann Sloan, Chief Counsel, Region IV, Dennis
R. Williams, Deputy Chief Counsel, Haila Naomi Kleinman, Acting
Branch Chief, Brian C. Huberty, Assistant Regional Counsel, Office
of General Counsel, SOCIAL SECURITY ADMINISTRATION,
Atlanta, Georgia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

This case arises from a denial of disability insurance benefits. On
October 19, 1993, Jerry W. Wyrick (Wyrick), a forty-nine year old
male, with an eleventh grade education and relevant work experience
as a maintenance supervisor, a self-employed landscaper, and a dish-
washer installer, filed an application for disability alleging disability
as of May 23, 1990, due to chronic ischemic heart disease, diabetes,
high cholesterol, clogged veins in his legs, and coronary artery dis-
ease. His insured status expired on March 31, 1991. Accordingly, the
relevant time frame is May 23, 1990 to March 31, 1991.

Wyrick's application was denied, and after a hearing, the Adminis-
trative Law Judge (ALJ) found that although Wyrick's combined
impairments were severe and prevented him from resuming his past
relevant work, he had the residual functional capacity to perform light
and sedentary work* and was therefore not disabled. In arriving at
this conclusion, the ALJ found that Wyrick's subjective complaints of
pain were not completely credible because he failed to follow his phy-
sician's prescribed course of treatment.

The ALJ then determined that an individual of Wyrick's age and
education was not disabled so long as he possessed transferable skills
from previous skilled or semi-skilled work experience. The ALJ
relied on the testimony of a vocational expert (VE) to determine that
Wyrick's prior work as a maintenance supervisor was of a skilled
nature and that Wyrick possessed transferable skills due to that expe-
rience. The VE testified that Wyrick had supervised and coordinated
_________________________________________________________________
*The ALJ found that Wyrick could perform "sedentary" and "light"
work activity with the following restrictions: standing or walking not to
exceed four hours a day, no exposure to dust, fumes, smoke, or tempera-
ture extremes, and no work at unprotected heights. (A.R. 23).

                     2
the activities of others and had developed a number of skills, includ-
ing: planning and directing the work of others; working with different
kinds of people in a variety of settings; knowledge of the technical
details of maintenance work; knowledge of decision making that
would affect work activities and the cost and safety of others involved
in the work; knowledge of using charts, maps, blueprints, and plans;
knowledge of using numbers to plan budgets and report results;
knowledge of language to record and report plans and progress and
to requisition tools, equipment, and supplies; knowledge of protect-
ing, maintaining, and upgrading masonry, woodwork, furnishings,
and utility systems of buildings; and knowledge of inspecting and
examining work to ensure conformity to good standards. The VE also
testified that at the light work level, positions as a sorter/pricer and
shipping order clerk were available to which Wyrick's skills could be
transferred. The VE further testified that at the sedentary level, thou-
sands of positions as a contact clerk in the automobile industry, cash-
ier checker in the retail trade industry, advertising clerk, and mail
clerk existed in the national economy.

After the Appeals Council declined Wyrick's request to review the
ALJ's decision and adopted the ALJ's decision denying him benefits,
see 20 C.F.R. § 404.981 (West 1998), Wyrick brought an action in the
district court to review the Appeals Council's decision. The case was
subsequently referred to a magistrate judge who recommended affir-
mation. Thereafter, the district court accepted the magistrate judge's
recommendation and affirmed the Commissioner's decision. This
appeal followed.

This Court must determine whether the Commissioner's findings
are supported by substantial evidence, Richardson v. Perales, 402
U.S. 389, 390, 401 (1971), and whether the correct legal standards
were applied. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).
Substantial evidence is that evidence which "a reasonable mind might
accept as adequate to support a conclusion." Perales, 402 U.S. at 401.
The ALJ bears the ultimate responsibility for weighing the evidence
and resolving its conflicts. Hays, 907 F.2d at 1456. Wyrick attributes
the following errors to the Commissioner's decision: (1) the ALJ erro-
neously considered Wyrick's financial inability to obtain ongoing
medical treatment after the expiration of his insured status to support
his finding that Wyrick was not disabled; (2) the ALJ's assessment of

                    3
Wyrick's residual functional capacity was not supported by substan-
tial evidence; (3) the ALJ's finding that other work existed in the
national economy that Wyrick could perform was not supported by
substantial evidence; and (4) the ALJ erroneously classified Wyrick
as a forty-nine year old male as of the date his insured status expired.
Because of these alleged errors, Wyrick asserts that the Commission-
er's decision was not supported by substantial evidence.

We have reviewed the record, briefs, and pertinent case law in this
matter. Our review persuades us that the district court correctly found
that the Commissioner's decision denying benefits is based on sub-
stantial evidence. Accordingly, we affirm on the reasoning of the dis-
trict court opinion accepting the recommendation of the magistrate
judge. Wyrick v. Commissioner, No. CA-96-1021 (M.D.N.C. Mar. 30,
1998). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                     4